DETAILED ACTION

Response to Amendment
	Claims 1-3, 6-11, 14-18, and 20 are current pending.  Claims 4, 5, 12, 13, and 19 are cancelled.  The previous objection to the specification is withdrawn.  The previous objection to claims 2, 10, 16, and 18 is withdrawn.  The amended claims do overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 1-3, 6-11, 14-18, and 20 are rejected under the following new 103 rejections.  This action is made FINAL as necessitated by the amendment.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/22 was filed after the mailing date of the Non-Final Rejection on 2/16/22.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:  the compound “lithium hexafluorophosphate (LiPF6-)” should be deleted because claims 1 and 9 already recite the same compound so claims 2 and 10 do not further limit claims 1 and 9.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2020/009436 A1) using (US 2021/0036365) as an equivalent English translation.
Kim et al discloses a lithium secondary battery (high-energy density electrochemical cell) that cycles lithium ions comprising:  a negative electrode comprising graphite+SiO (graphite-containing electroactive material); and an electrolyte solution (electrolyte system) comprising: 1 M of LiFSI (lithium fluorosulfonylimide); 0.5 M LiPF6 (corrosion-resistant additive); ethylene carbonate (cyclic carbonate) : dimethyl carbonate (linear carbonate) in a volume ratio of about 1:4 to about 1:12 correspond to 9.3 wt% to 23.6 wt% of ethylene carbonate; an additional additive (formation additive) that is selected from vinylene carbonate, fluoroethylene carbonate, 1,3-propane sultone, 1,3-propene sultone, and ethylene sulfate, wherein the additional additive may be included in an amount of 0.5 wt% to 7 wt% ([0090],[0133]-[0140],[0186]).
However, Kim et al does not expressly teach less than or equal to about 10 wt% of ethylene carbonate and greater than or equal to about 5 wt% to less than or equal to 10 wt% of a formation additive (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim electrolyte solution to include less than or equal to about 10 wt% of ethylene carbonate; and greater than or equal to about 5 wt% to less than or equal to 10 wt% of a formation additive because in a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed amount of ethylene carbonate and formation additive.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Okumura et al (US 2014/0322576).  The Kim reference is applied to claim 1 for reasons stated above.  
	However, Kim et al does not expressly teach one or more corrosion-resistant additives selected from the group consisting of: lithium difluoro(oxalato)borate (LiDFOB), lithium bis(oxalato)borate (LiBOB), lithium 2-trifluoromethyl-4,5-dicyanoimidazolide (LiTDI), lithium perchlorate (LiClO4), lithium tetrafluoroborate (LiBF4), and combinations thereof (claim 2); wherein the electrolyte system comprises greater than or equal to about 1 wt.% to less than or equal to about 5 wt.% of the one or more corrosion-resistant additives (claim 3).
	Okumura et al discloses an additive (corrosion-resistant additive) containing LiBOB (lithium bis(oxalato)borate) that is contained in the electrolytic solution at a percentage of 0.1 wt% to 10 wt% with examples of 3 wt% and 5 wt% ([0294], Table 25, Examples D24-D29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim electrolyte solution to include a corrosion-resistant additive that is lithium bis(oxalato)borate (LiBOB), wherein the electrolyte comprises 3 wt.% to 5 wt.% of the corrosion-resistant additive in order to suppress the deterioration of 0.5 C discharged capacity and to suppress the deterioration of output characteristics ([0292]).  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Komatsu et al (US 2015/0188137).  The Kim reference is applied to claim 1 for reasons stated above.  
	However, Kim et al does not expressly teach a stabilizer additive selected from the group consisting of: 1,3,2-dioxathiolane 2,2-dioxide, 1,2-oxathiolane 2,2-dioxide, tetrahydrothiophene 1,1-dioxide, and combinations thereof (claim 6); wherein the electrolyte system comprises less than or equal to about 5 wt.% of the stabilizer additive (claim 7).
	Komatsu et al discloses additives (stabilizer additives) having a LUMO value within a range of from -1.10 to 1.11 eV in the electrolyte, wherein examples of the additive include dioxathiolane dioxide ([0119],[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim electrolyte solution to include an additive that is 1,3,2-dioxathiolane 2,2-dioxide in order to provide a battery having high doping and dedoping capacity and excellent high-temperature cycle characteristics ([0118]).  

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Morin et al (US 2019/0081304).  The Kim reference is applied to claim 1 for reasons stated above.  
	However, Kim et al does not expressly teach a graphite-containing electrode having a loading density of greater than or equal to about 4.0 mAh/cm2 (claims 8, 9, and 16).
	Morin et al discloses anode materials using graphite corresponding to an anode loading density of 4.0 mAh/cm2 ([0098]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim electrolyte solution to include a graphite-containing electrode having a loading density of 4.0 mAh/cm2 in order to improve the C/10 capacity and C/5 capacity of the battery ([0098]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Morin et al indicates that a graphite-containing electrode having a loading density of 4.0 mAh/cm2 is a suitable material for use as an anode material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a graphite-containing electrode having a loading density of greater than or equal to about 4.0 mAh/cm2.

Claims 10, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Morin et al as applied to claims 9 and 16 above, and further in view of Okumura et al (US 2014/0322576).  
However, Kim et al as modified by Morin et al does not expressly teach a corrosion-resistant additive selected from the group consisting of: lithium difluoro(oxalato)borate (LiDFOB), lithium bis(oxalato)borate (LiBOB), lithium 2-trifluoromethyl-4,5-dicyanoimidazolide (LiTDI), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate (LiBF4), and combinations thereof (claim 10); wherein the electrolyte system comprises greater than or equal to about 1 wt.% to less than or equal to about 5 wt.% of the corrosion-resistant additive (claim 11); an additive selected from the group consisting of: lithium difluoro(oxalato)borate (LiDFOB), lithium bis(oxalato)borate (LiBOB), lithium 2-trifluoromethyl-4,5-dicyanoimidazolide (LiTDI), 1,3,2-dioxathiolane 2,2-dioxide, 1,2-oxathiolane 2,2-dioxide, tetrahydrothiophene 1,1-dioxide, and combinations thereof (claim 16); greater than or equal to about 1 wt.% to less than or equal to about 5 wt.% of the electrolyte additive selected from the group consisting of: lithium difluoro(oxalato)borate (LiDFOB), lithium bis(oxalato)borate (LiBOB), lithium 2-trifluoromethyl-4,5-dicyanoimidazolide (LiTDI), lithium perchlorate (LiClO4), lithium hexafluorophosphate (LiPF6), lithium tetrafluoroborate (LiBF4), and combinations thereof (claim 18).
	Okumura et al discloses an additive (corrosion-resistant additive) containing LiBOB (lithium bis(oxalato)borate) that is contained in the electrolytic solution at a percentage of 0.1 wt% to 10 wt% with examples of 3 wt% and 5 wt% ([0294], Table 25, Examples D24-D29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Morin electrolyte solution to include an additive that is lithium bis(oxalato)borate (LiBOB), wherein the electrolyte comprises 3 wt.% or 5 wt.% of the corrosion-resistant additive in order to suppress the deterioration of 0.5 C discharged capacity and to suppress the deterioration of output characteristics ([0292]).  

Claims 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Morin et al as applied to claims 9 and 16 above, and further in view of Komatsu et al (US 2015/0188137).  
However, Kim et al as modified by Morin et al does not expressly a stabilizer additive selected from the group consisting of: 1,3,2-dioxathiolane 2,2-dioxide, 1,2-oxathiolane 2,2-dioxide, tetrahydrothiophene 1,1-dioxide, and combinations thereof (claim 14); wherein the electrolyte system comprises less than or equal to about 2 wt.% of the stabilizer additive (claim 15); greater than 0 wt.% to less than or equal to about 2 wt.% of the electrolyte additive selected from the group consisting of 1,3,2-dioxathiolane 2,2-dioxide, 1,2-oxathiolane 2,2-dioxide, tetrahydrothiophene 1,1-dioxide, and combinations thereof (claim 20).
	Komatsu et al discloses an additive having a LUMO value within a range of from -1.10 to 1.11 eV in the electrolyte, wherein examples of the additive include dioxathiolane dioxide ([0119],[0122]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Morin electrolyte solution to include an additive that is 1,3,2-dioxathiolane 2,2-dioxide in order to provide a battery having high doping and dedoping capacity and excellent high-temperature cycle characteristics ([0118]).  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Morin/Komatsu electrolyte solution to include less than or equal to about 2 wt.% of the stabilizer additive; or greater than 0 wt.% to less than or equal to about 2 wt.% of the electrolyte additive because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The amount of the 1,3,2-dioxathiolane 2,2-dioxide additive is a result effective variable of optimizing the high temperature cycle characteristics of the battery.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality the claimed amount of 1,3,2-dioxathiolane 2,2-dioxide additive. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-11, 14-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729